Continuation of 7: The amendment traverses the rejection of claims 1 and 4-9 under 35 U.S.C. 112, but does not affect the pending prior art rejections.

Continuation of 12: Applicant argues that Wuest does not teach that the ribs have a height that extends radially inwardly from the top of the hidden cavity, but that the distance taught by Wuest is a distance that extends along the tread surface. However, as can be see on the annotated figure below, at the top of the hidden cavity, the height of the rib extends inwardly in both the circumferential and radial directions.

    PNG
    media_image1.png
    526
    528
    media_image1.png
    Greyscale

/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        January 18, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 27, 2022